Citation Nr: 0007210	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected mycosis fungoides, currently rated as 60 
percent disabling, to include whether the reduction in rating 
was proper.

2.  Entitlement to service connection for pes planus.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for 
residuals of Lyme disease.

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1971 to July 
1974 and from October 1977 to June 1989.

This appeal is from rating decision of April 1990, March 
1991, and April 1992 by the Department of Veterans Affairs 
(VA) Montgomery, Alabama, Regional Office (RO).  The Board of 
Veterans' Appeals (Board) remanded the issues on appeal in an 
August 1997 decision that made final disposition of four 
other issues then on appeal.

The appellant's February 2000 informal brief listed increased 
rating for the cervical and lumbar spine and service 
connection for tinnitus as issues on appeal.  The brief also 
requested the Board to remand the case for consideration of a 
total disability rating based on individual unemployability 
(TDIU).  The Board granted service connection for tinnitus in 
August 1997 and the RO granted entitlement to TDIU in an 
August 1991 rating decision.  The Board now deems these 
claims moot.  The cervical and lumbar spine issues are 
referred to the RO to determine if new claims for increased 
rating are intended.

The appellant's statement of June 1998 raises a claim for 
service connection for the left shoulder.  The matter is 
referred to the RO for appropriate action.

The RO deferred action on a claim related to exposure to 
Agent Orange in April 1990 pending promulgation of 
regulations.  The awaited regulations were promulgated.  The 
matter is referred to the RO for appropriate action.

The Board defers adjudication of the merits of the claims for 
pes planus and for residuals of Lyme disease for reasons 
explained in the remand appended to this decision.  Pursuant 
to the ruling in Manlincon v. West, 12 Vet. App. 238 (1999), 
the issue of entitlement to service connection for pulmonary 
tuberculosis is also addressed in the remand.


FINDINGS OF FACT

1.  The appellant underwent therapeutic procedures for 
treatment of mycosis fungoides from February 1989 until the 
present with a hiatus from December 1994 to August 1996.

2.  VA did not afford the appellant an examination for rating 
purposes during the hiatus in his treatment of mycosis 
fungoides.

3.  VA denied a claim for service connection for residuals of 
Lyme disease in April 1990 and notified the appellant of the 
decision and of his appellate rights in a letter of May 3, 
1990.

4.  The appellant did not file a notice of disagreement with 
the denial of service connection for residuals of Lyme 
disease prior to May 3, 1991.

5.  VA and non-VA medical reports of February 1992 diagnosed 
Lyme disease with current arthralgias, and Lyme disease, 
stable, respectively, which are so significant that they must 
be considered with the evidence previously of record to 
decide the claim for service connection for residuals of Lyme 
disease fairly.

6.  The appellant has submitted medical evidence of current 
arthralgias associated with Lyme disease, evidence of 
incurrence of Lyme disease in service, and medical evidence 
of a nexus between currently diagnosed arthralgias and Lyme 
disease incurred in service.

7. VA has not discharged its duty to assist the appellant to 
develop facts pertinent to his claim for service connection 
for Lyme disease.


CONCLUSIONS OF LAW

1.  VA reduced the appellant's 100 percent schedular rating 
for mycosis fungoides in contravention of applicable 
regulation.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1990); 60 Fed. Reg. 49225 
(1995) (effective Oct. 23, 1995) (amending Diagnostic Code 
7709, codified at 38 C.F.R. § 4.117, Diagnostic Code 7709 
(1999)).

2.  The rating decision of April 1990 denying service 
connection for residuals of Lyme disease is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1999).

3.  New and material evidence has been presented or secured 
to reopen the claim for service connection for residuals of 
Lyme disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

4.  The claim for service connection for residuals of Lyme 
disease is well grounded, and VA has not discharged its duty 
to assist the appellant to develop facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

An entrance medical history and physical examination report 
from the appellant's first period of service is not of 
record.  The May 1974 separation examination is negative for 
any condition at issue in this appeal.

November 1977 medical history and physical examination 
reports on entrance into the appellant's second period of 
service were negative for all conditions at issue in this 
appeal.  December 1985 periodic medical history revealed the 
appellant's endorsement of multiple joint and extremity 
problems related to pain, limited motion, irregular motion, 
and skin disease.  The reviewer's notes commented on recent 
cervical disc surgery and other musculoskeletal complaints.  
The December 1985 periodic physical examination was 
essentially negative.

In September 1988, the appellant was seen for complaints of 
chronic right foot pain.  Examination showed biomechanical 
changes of pes planus.  The assessment was biomechanical 
fatigue.  Orthotic inserts for his shoes were prescribed.

In February 1989, the appellant complained of multiple joint 
pain.  Serology analysis revealed a titer of 256 for the 
spirochete associated with Lyme disease.  A repeat serology 
analysis in March 1989 revealed a titer of 512.  An 
informative paragraph attached to a laboratory report 
revealed that the titers were diagnostically significant as 
indications of Lyme disease.  The appellant underwent 
antibiotic treatment.  Repeat serology in May 1989 was 
negative for antibody to the spirochete associated with Lyme 
disease.

The appellant had a long history of rash during service.  In 
November 1986 and again in March 1988 the appellant had 
biopsies showing mycosis fungoides.  He began treatment while 
in service at the National Cancer Institute-Navy Medical 
Oncology Branch (NCI-Navy MOB or NCI), Naval Hospital 
Bethesda.  A February 1989 statement by F. Foss, M.D., 
Principal Investigator, CTCL (cutaneous T-cell lymphoma) 
Studies described mycosis fungoides as

an uncommon Cutaneous T-cell lymphoma.  
Unlike most other lymphomas, the disease 
is insidious in onset.

This disease can affect the blood, bone 
and viscera.  Preliminary testing on [the 
appellant's] blood in February 1989, 
shows abnormal T-cell lymphocytes which 
may eventually involve other organs.  He 
therefore requires close monitoring and 
treatment by an oncologist and 
dermatologist.  He is currently being 
treated with a chemotherapy called 
Mustargen (nitrogen mustard).  Other 
treatment options are being explored at 
this time pending conclusion of extensive 
testing.

The appellant's case was presented to a combined modality 
conference at NCI in February 1989.  A recent lymph node 
biopsy was pathologic, evaluated as LN-3.  He was felt not to 
be a candidate for experimental protocols, because he had not 
failed standard therapies.  Although initially felt a good 
candidate for total skin electron beam radiation, Dr. Foss 
felt he was not in a good prognostic group for that therapy 
because of the LN-3 lymph node.  She stated that more 
aggressive use of standard topical nitrogen mustard was 
chosen, with other therapies to be considered should it fail.  
The conference agreed that the appellant had stage 4-A 
mycosis fungoides, and on the proposed therapy.

A March 1989 Medical Board examination reviewed the 
appellant's service medical history, including orthopedic and 
neurologic problems regarding the cervical spine, lumbar 
spine, shoulders, and knees, and the status and current 
treatment plans at NCI were reviewed.  There were 11 
diagnoses.  Pes planus and Lyme disease were not among them, 
nor were either mentioned in the examination report or 
comments.  In March 1989 an Army Physical Evaluation Board 
determined the appellant was disabled for service by mycosis 
fungoides, status post-diskectomy cervical radiculopathy with 
upper extremity involvement, and other orthopedic conditions 
and placed him on the Temporary Disability Retired List 
(TDRL).

On VA examination in October 1989, the examiner noted the 
appellant had been treated with nitrogen mustard since 
February 1989 for mycosis fungoides with a history of 
progression.  The appellant reported that he tested positive 
for Lyme disease and received treatment in an Army hospital 
in 1989.  He also reported low back and knee problems.  The 
examiner reported on ranges of motion of the neck, lumbar 
spine and knees, noting no tenderness or swelling of the 
knees.  Examination of the skin revealed patchy 
hyperpigmented and hypopigmented areas with roughness over 
the entire body.  The diagnoses included mycosis fungoides 
and Lyme disease.  The appellant did not report pes planus, 
nor was it diagnosed.  The examiner commented that because 
each of the listed diagnoses had been confirmed by recent 
tests, no testing was done.

In April 1990 the RO made a rating decision that found 
mycosis fungoides 100 percent disabling, applying the rating 
criteria for Hodgkin's disease by analogy.  The rating 
decision indicated a prospective reduction of the rating to 
30 percent effective November 1, 1990.  The rating decision 
also denied service connection for Lyme disease, finding that 
the disease had been acute, treated in service, and without 
current residual disability.  In a letter of May 3, 1990, the 
RO informed the appellant of the findings of the April 1990 
rating decision, including the prospective reduction in 
rating for mycosis fungoides and the finding of no residuals 
of Lyme disease.  The veteran was notified that, since he was 
receiving military retirement pay, he could not also receive 
VA disability compensation.  He was advised that he could 
waive a portion of his military retired pay and receive VA 
compensation and advised to notify the RO if he wished to 
accomplish such waiver.  A notice of appellate rights and 
procedures was included with the letter.  The appellant did 
not file a notice of disagreement with the denial of service 
connection for Lyme disease prior to May 3, 1991.  He has not 
waived his military retired pay.

The RO confirmed and continued the 100 percent rating for 
mycosis fungoides in July 1990 based on private and NCI 
treatment records and periodic narrative summaries of 
treatment to June 1990.  These showed increase in intensity 
of ongoing treatment with topical nitrogen mustard because of 
new lesions during that time.  In a June 1989 letter to J. 
Perry, M.D., J. Hon, M.D., reported significant symptoms of 
malaise, increased fatigability and profuse night sweats.  

On VA examination in October 1990, the examiner summarized 
the history of mycosis fungoides and current complaints of 
itching and development of blisters when in the sun due to 
the nitrogen mustard therapy.  The examiner noted past 
history of several cervical laminectomies for herniated disks 
and resulting bilateral arm weakness.  The examiner described 
the current whole-body rash as stage 2, ample tractive 
plaque, and not yet stage three, which would involve tumors.

In December 1990, the appellant submitted treatment records 
from NCI through October 1990, which showed ongoing treatment 
with nitrogen mustard.  In February 1991, the appellant 
submitted a narrative summary of treatment from July through 
December 1990 from NCI, which showed ongoing treatment with 
nitrogen mustard.  There had been increased night sweats in 
September 1990.  Mycosis fungoides was felt to be fairly 
under control with increased nitrogen mustard.

In a March 1991 rating decision, the RO reduced the rating 
for mycosis fungoides to 60 percent effective the previously 
determined date of reduction, November 1, 1990.  The rating 
decision noted that the appellant's claims folder had been 
carefully reviewed.  A March 1991 letter notified the 
appellant of actions taken in the March 1991 rating decision 
regarding multiple claims, but it was silent about the 
reduction of the rating for mycosis fungoides.

In March 1991, the appellant submitted additional evidence, 
and in a statement in support of his claim, disagreed with 
those determinations in the March 1991 rating decision of 
which he was informed.  He inquired about the rating of the 
mycosis fungoides, noting he had submitted records in January 
1991 to verify ongoing treatment.

In March 1991, the appellant was admitted to Walter Reed Army 
Medical Center (WRAMC) for complaints of bilateral upper 
extremity pain and paresthesia with left upper extremity 
atrophy.  The hospital summary noted a history of Lyme 
disease in 1989, polyarthralgia and systemic mycosis 
fungoides in 1986, and pain and paresthesia in the anterior 
shin associated with low back pain.  After cervical computed 
tomography (CT) and magnetic resonance imaging (MRI), the 
pertinent discharge diagnoses were left C-8 radiculopathy 
with nerve root compression and Lyme disease by history.

In April 1991, the RO construed the appellant's March 1991 
statement as a notice of disagreement with all elements of 
the March 1991 rating decision.  The RO issued a statement of 
the case (SOC) that summarized the rating criteria for 30 
through 100 percent disability ratings for Hodgkin's disease, 
but did not mention a note appended to those rating criteria 
in the Code of Federal Regulations, where the rating criteria 
were published.

In June 1991, the appellant obtained the sworn response of J. 
Perry, M.D., to questions asked of her, apparently in support 
of a claim for social security benefits.  Dr. Perry affirmed 
that she was the appellant's general physician.  She reported 
his ongoing use of topical nitrogen mustard for treatment of 
mycosis fungoides.  She reported that the appellant had Lyme 
disease.  The questioner stated that Lyme disease had been 
effectively treated so that now the appellant was suffering 
from a sequela.  The doctor responded, in essence, that the 
appellant was suffering from sequelae, "as far as [she] 
could tell."  She stated the Lyme disease had been treated 
according to current practice, but she was unsure whether it 
was treated effectively at the onset.  She said it was 
possible the appellant was having some sequela from late 
state Lyme disease, the symptoms of which would be very 
similar to mycosis fungoides.  She reported the common 
symptoms of the sequela of Lyme disease, flare-ups of which 
she said were episodic and could be triggered by a variety of 
factors, which she named.

The appellant again raised a claim for service connection for 
residuals of Lyme disease in a statement of August 1991.

In October 1991 decision awarding disability benefits, an 
Administrative Law Judge of the Social Security 
Administration noted that the appellant's claim alleged 
multiple diagnoses, including Lyme disease.  He noted that 
Dr. Perry's testimony was the only reference to the condition 
in the medical record.

The appellant claimed entitlement to service connection for 
pes planus in a November 1991 statement.

On VA examination of the skin in February 1992, the examiner 
reported ongoing treatment with topical nitrogen mustard and 
tri-monthly monitoring at NCI.  The examiner described 
lesions over the appellant's entire body.  The diagnosis was 
mycosis fungoides, stage 4 by laboratory evidence provided by 
the appellant, with lymphatic and bone marrow involvement.

On VA general medical examination in February 1992, the 
appellant reported a history of chronic neck pain and 
multiple radiculopathies, with three past surgeries, most 
recently several months ago.  There was also history of low 
back problems and compression fractures with pain and 
weakness.  The examiner noted the appellant was diagnosed 
with degenerative joint disease in the cervical spine, lumbar 
spine, and knees.  The appellant reported a history of Lyme 
disease with a titer of up to 1:512 in 1989, which the 
examiner noted was documented, and treatment with 
Tetracycline for 21 days and then three weeks of penicillin.  
The appellant stated this had caused pain in his knees and 
shoulders, primarily.  The appellant reported he currently 
had a low titer that was positive for Lyme disease.  The 
doctor examined and commented on mycosis fungoides.  The 
doctor examined ranges of motion, finding pain in the right 
shoulder and right hip, with normal ranges of motion in the 
remainder of the joints, except for the low back and the 
neck.  X-ray study of the feet and ankles were negative for 
any osseous abnormality.  X-ray studies of the cervical spine 
showed fusion of C4, C5, and C6.  X-ray studies of the 
lumbosacral spine and knees were positive for degenerative 
changes.  X-ray of the shoulders was negative for 
degenerative arthritis.  Serological study in February 1992 
was negative for titer indicative of Lyme disease.  The 
examiner commented the appellant had severe degenerative 
joint disease in the knees, hips, shoulders, and right hip.  
The diagnoses were severe, ongoing active mycosis fungoides; 
degenerative joint disease of the cervical spine, lumbar 
spine, knees, right shoulder, and right hip; and positive 
Lyme titer in the past, treated, now with chronic 
arthralgias.

The appellant was examined at Fox Army Community Hospital in 
February 1992.  The examiner reported in detail the history 
of development of musculoskeletal and neurological symptoms 
as related to the cervical spine and multiple cervical 
surgeries from 1985 to the present.  The examiner also 
reported in detail about lumbosacral vertebral and 
intervertebral disc pathology and treatment.  As past medical 
history, the examiner noted Lyme disease diagnosed in 1989 
prior to placement on TDRL.  Physical examination was noted 
unchanged since May 1991.  There were nine diagnoses, 
including Lyme disease, which the examiner commented was 
stable.

The appellant testified at a VA hearing in July 1992.  
Regarding pes planus, he stated his feet were normal on 
entrance into the service, and that he was treated in service 
with arch supports for what he was told was biomechanical 
changes from wearing combat boots.  He said that a doctor in 
Huntsville told him he had broken the fifth metatarsal.  He 
reported he had no follow-up treatment in service.  He said 
his feet still hurt and the bones pop.  Regarding Lyme 
disease, he stated he did not know how it affected him.  He 
stated mycosis gave him many problems, like tiredness and 
weakness.  He understood that Lyme disease gives some of the 
same symptoms, so he did not know what caused the swelling in 
the hands and arthritic conditions he had, and some doctors 
told him they did not know what was what.

On neurological examination at WRAMC in January 1993, past 
medical history included Lyme disease.  Examination and 
comment on findings were silent about Lyme disease.  The 
diagnoses were persistent low back pain with decreased range 
of motion in the lumbar spine; persistent neck pain and 
bilateral upper extremity pain with weakness of the left 
upper extremity; and significant right shoulder pain with 
severe limitation of motion, likely bursitis.

The appellant had an examination at WRMAC in March 1993 for 
determination whether to continue his TDRL status.  It was 
noted he was placed on TDRL in March 1989 because of mycosis 
fungoides, cervical radicular pain status post cervical 
fusions, and degenerative joint disease of the cervical and 
lumbar spine and degenerative changes of the left knee.  
Interim history was reported for mycosis fungoides, neck 
pain, degenerative joint disease, positive PPD, high 
frequency hearing loss, scrotal mass, dental status, and 
recurrent rhinitis.  He had physical examination and 
laboratory studies.  Consultations included medical oncology, 
dermatology, urology, neurosurgery, internal medicine, and 
community mental health.  There were 16 diagnoses, including 
history of Lyme disease and pes planus and over-pronation 
requiring orthotic inserts.

Regarding treatment for mycosis fungoides, records from NCI, 
R. Yates, M.D., Birmingham VA Medical Center (BVAMC), and 
most recently, VA examination in April 1999, reveal treatment 
was ongoing from the time it began in service until December 
1994, with a hiatus in treatment during apparent remission, 
and resumption of treatment in August 1996 until the present.  
The therapeutic procedures were the topical nitrogen mustard, 
with the addition of PUVA (psoralen with ultraviolet 
radiation in the A range), varying from several times a week 
to once a week.  The PUVA began in August 1992 upon the 
increase of mycosis fungoides lesions, noted in the NCI 
records.  A July 1994 BVAMC dermatology record showed an 
impression of CTCL, remitted.  An October 1997 statement by 
Dr. Yates indicated that the appellant discontinued PUVA in 
August 1994, which is confirmed by a July 1995 BVAMC 
dermatology clinic record.  A BVAMC hematology clinic record 
of December 1994 noted he was now off nitrogen mustard; a 
hematology clinic record of June 1995 noted the appellant 
discontinued nitrogen mustard in December 1994.  There was no 
evidence of disease at the BVAMC dermatology clinic in 
February 1996.

A July 1996 skin biopsy at BVAMC showed recurrence of mycosis 
fungoides lesions.  The appellant resumed topical nitrogen 
mustard and also PUVA treatments with Dr. Yates in August 
1996.  A September 1997 BVAMC hematology record noted 
instructing the appellant to discontinue topical nitrogen 
mustard and continue PUVA.  Dr. Hon stated in September 1997 
that the appellant was doing well on maintenance PUVA.

In February 1998 the appellant submitted copies of service 
medical records that were of record in April 1990, copies of 
NCI-Navy MOB records from February 1989 to July 1994, include 
those previously of record, and TDRL medical summaries 
previously of record.

The appellant had VA examination of the feet in March 1999 to 
diagnose or rule out pes planus.  The appellant reported his 
feet were "okay" when he entered the service, but in 
service the metatarsals hurt from all of the running and 
jumping.  He stated he was given support for his shoes, but 
he did not have them in today.  The appellant complained of 
pain in the feet, but he denied weakness, stiffness, 
swelling, redness, fatigability or lack of endurance.  The 
examiner noted that "these symptoms" were mainly from 
standing and walking.  The appellant reported flare-ups from 
prolonged standing, alleviated by rest.  He periodically used 
a cane; he did not have one at the examination.  He did not 
have metatarsal arch supports in the shoes he wore to the 
examination.  On examination, the feet appeared normal except 
for excessive length.  There was no objective evidence of 
painful motion, edema, instability, weakness, or tenderness.  
He had a good gait.  There were no callosities, breakdown, or 
unusual shoe wear pattern.  There were no skin or vascular 
changes.  There were good pulses in the feet.  He had good 
posture, standing, squatting, supination, pronation, rising 
on the toes, and rising on the heels.  There was no pes 
planus.  The arch was 1.7 cm. from the floor.  X-ray studies 
of the feet were normal.  The diagnosis was normal feet.

On VA examination for lymphatic disorders in April 1999, the 
appellant complained of pain in both feet, for which he used 
shoe inserts, and in other joints.  The examiner reported the 
appellant had pain in the carpophalangeal joints of both feet 
and that he had been using inserts in his shoes provided by 
VA, which had helped, but he continued to have pain, 
especially in his right foot.  The examiner noted history of 
Lyme disease in 1988 and 1989, treated with Tetracycline and 
penicillin.  The examiner summarized the history of 
complaints, diagnoses, and surgeries regarding the cervical 
and lumbar spine and related extremity involvement.  On 
review of bones and joints, the appellant reported pain in 
both knees and past swelling in both knees with a history of 
left knee ligament tear in 1973 and a left shoulder rotator 
cuff tear and surgery in 1998.  The examiner found the 
appellant's mycosis fungoides was currently stable on 
cutaneous nitrogen mustard and PUVA weekly.  Diagnoses 
included history of mycosis fungoides and history of Lyme 
disease.


II.  Analysis

A.  Restoration of 100 Percent Rating for Mycosis Fungoides

An appeal for a disability rating higher than the initial 
rating award is a continuation of the well-grounded claim for 
service connection from which it arose.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  In the instant case, the 
appeal is to restore the initial rating of mycosis fungoides.  
This appeal does not arise from adjudication of a discrete 
claim for an increase in rating based on an assertion that a 
disability had become worse, notwithstanding that the RO 
adjudicated a claim for increased rating in response to the 
appellant's inquiries about the status of his claim.  Thus, 
this claim is well grounded for essentially the same reason 
as the claim in Shipwash.

The VA Schedule for Rating Disabilities did not provide 
rating criteria specifically for mycosis fungoides in March 
1991, nor does it now.  See 38 C.F.R. § 4.117 (1990 & 1999).  
Diseases not listed in the rating schedule are rated by 
analogy to a similar disease.  38 C.F.R. § 4.20 (1999).  The 
RO has continuously rated mycosis fungoides by analogy to 
Hodgkin's disease, another disease of the lymphatic system.  
See 38 C.F.R. § 4.117, Diagnostic Code 7709 (1999).

VA amended the diagnostic code for Hodgkin's disease in use 
in March 1991, the date of the reducing rating decision, 
effective October 23, 1995.  Compare Diagnostic Code 7709 
(1990) with 60 Fed. Reg. 49225 (1995) (codified at 38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1999)).  When a regulation 
changes during the pendency of an appeal, the version more 
beneficial to the claimant is applied, Karnas v. Derwinski, 1 
Vet. App. 308 (1991), except that even if more beneficial, 
the newer version cannot apply prior to its effective date.  
38 U.S.C.A. § 5110(g) (West 1991); Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997).

Review of the two versions of Diagnostic Code 7709 reveal 
that the newer is more beneficial to the appellant in this 
case, for reasons discussed below.  Because it cannot apply 
prior to October 23, 1995, the Board must apply the older 
version of Diagnostic Code 7709 until that date, and the 
newer (current) version thereafter.

In March 1991, Diagnostic Code 7709 set forth specific 
symptomatologies for rating residuals of Hodgkin's disease, 
or, by analogy, mycosis fungoides, as 100 percent, 60 percent 
or 30 percent disabling.  These criteria applied only if 
certain conditions prescribed in a note to the rating 
criteria existed:  "NOTE: The 100 percent rating will be 
continued for 1 year following the cessation of surgical, x-
ray, antineoplastic chemotherapy, or other therapeutic 
procedure.  At this point, if there has been no local 
recurrence or invasion of other organs, the rating will be 
made on residuals."

The appellant was actively undergoing a treatment procedure, 
topical nitrogen mustard, both in April 1990 when initially 
rated with a predetermined reduction date of November 1, 
1990, and in March 1991, when that rating decision 
implemented the reduction.  Thus, the regulation by its 
language precluded the reduction.  The 100 percent rating 
must be restored effective November 1, 1990, the date of 
reduction.

Subsequent to March 1991, treatment not only continued, but 
it increased, adding an additional therapeutic procedure, 
PUVA.  There was no cessation of therapy until December 1994.  
At that time, regulation provided that the appellant remain 
rated 100 percent for a year before the RO was permitted to 
consider rating according to the specified residuals, and 
then only if there had been no invasion of other organs or 
local recurrence.

Both conditions required for rating according to the 
specified residuals existed in December 1995, when such 
rating became permissible under the older regulation.  
However, the newer regulation had become effective during the 
year following cessation of therapeutic procedures.

As amended, Diagnostic Code 7709 does not provide specific 
symptomatology characterizing several levels of disability 
rating.  The amended code provides for rating according to 
the following rules: "With active disease or during a 
treatment phase," 100 percent.

NOTE: The 100 percent rating shall 
continue beyond the cessation of any 
surgical, radiation, antineoplastic 
chemotherapy or other therapeutic 
procedures.  Six months after 
discontinuance of such treatment, the 
appropriate disability rating shall be 
determined by mandatory VA examination.  
Any change in evaluation based on that or 
any subsequent examination shall be 
subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no 
local recurrence or metastasis, rate on 
residuals.

Section 3.105(e) does not apply to this case, because the 
appellant was not receiving VA disability compensation 
payments at the time of the reduction, a prerequisite to 
application of section 3.105(e).  As noted above, the veteran 
receives military retired pay, as he has not elected to waive 
a portion of that pay and receive VA compensation.

38 C.F.R. § 4.117, Diagnostic Code 7709 (1999) (effective 
October 23, 1995).

Under the older version of Diagnostic Code 7709, the 
appellant could have been rated for the residuals of mycosis 
fungoides as of December 1995.  The code did not specify that 
a VA examination be performed prior to rerating.  The newer 
version of Diagnostic Code 7709 is more beneficial to the 
appellant in this case than the older version, because the 
newer version requires a VA examination at a time when there 
is no local recurrence or metastasis as a prerequisite to 
rating based on the residuals.

The appellant did not have a VA examination to determine the 
residuals of mycosis fungoides at any time during the hiatus 
in his treatment from December 1994 to August 1996.  Thus, 
the 100 percent rating for mycosis fungoides could not 
properly be reduced under the older rating criteria until 
after the newer criteria became effective, and the rating 
could not properly be reduced between the effective date of 
the newer regulation and the date therapeutic procedure 
resumed, because there was no VA examination.  From August 
1996 until the date of the most recent evidence of record, 
the appellant has been undergoing therapeutic procedures for 
mycosis fungoides.  Rating by analogy to Hodgkin's disease, 
mycosis fungoides is rated 100 percent disabling "during a 
treatment phase."  38 C.F.R. § 4.117, Diagnostic Code 7709 
(1999).

In sum, the appellant's disability rating for mycosis 
fungoides was wrongly reduced.  Applying the diagnostic code 
as discussed above, the 100 percent rating must persist 
continuously from its inception to the present.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 1991); 38 C.F.R. § 4.117, Diagnostic 
Code 7799 (1990); 38 C.F.R. § 4.117 (1999).

B.  Lyme Disease

When the RO denied the appellant's claim for service 
connection for Lyme disease in April 1990, and the appellant 
did not appeal within one year of the date of the letter 
notifying him of the denial, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(1999).  To reopen the claim, new and material evidence must 
be presented or secured.  38 U.S.C.A. § 5108 (West 1991).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since April 1990 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since April 1990 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Once a claim is reopened, it will be determined whether it is 
well grounded, and if so, once the duty to assist has been 
satisfied, it will be decided on its merits.  Winters v. 
West, 12 Vet. App. 203 (1999).

The RO denied service connection for Lyme disease in April 
1990 because it found the disease had been acute and without 
residuals.  The fact of incurrence of Lyme disease in service 
was established in that adjudication, and it is not at issue 
in the attempt to reopen the claim.

Since April 1990, the appellant has submitted several 
hospital reports and VA medical reports that state or 
diagnose a history of Lyme disease.  Although new, these 
documents are cumulative.  The history of Lyme disease was 
previously established, and additional medical records 
indicating the appellant had Lyme are not new evidence within 
the meaning of section 3.156(a).

The June 1991 statement by Dr. Perry is new, and it bears on 
the question whether the appellant has residuals of Lyme 
disease.  Taken alone, the statement is so equivocal that it 
is not significant evidence.  Taking it as true, it states 
merely a possibility of the existence of sequelae of Lyme 
disease.  In light of her qualification that such sequelae 
would be very similar to symptoms of mycosis fungoides, it 
lacks the significance to warrant reopening the case absent 
some basis in the record to distinguish residuals of Lyme 
disease from symptoms of mycosis fungoides.

The statement by the Social Security Administration 
Administrative Law Judge is not evidence of the existence of 
residuals of Lyme disease at all.  It merely acknowledged the 
content of Dr. Perry's statement.

The VA examiner in February 1992 took the appellant's 
history, examined the appellant, and diagnosed positive Lyme 
titer in the past, treated, now with chronic arthralgias.  
This is not mere transcription by a doctor of medical history 
by a claimant, which, without independent medical judgment, 
cannot be deemed material medical evidence to reopen a claim.  
See Dolan v. Brown, 9 Vet. App. 358 (1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Although medical history from a 
claimant is not transformed into competent medical evidence 
because the transcriber of the appellant's history happens to 
be a physician, LeShore v. Brown, 8 Vet. App. 406 (1995), the 
February 1992 VA examiner noted the cervical and lumbar spine 
history and identified joint pain on examination that was not 
attributed to previously diagnosed conditions.  Thus, even 
though the diagnosis did not clearly identify which joints 
with arthralgia related to Lyme disease, the language of the 
diagnosis attributed current arthralgia to the Lyme disease.

The Fox Army Community Hospital examiner also diagnosed Lyme 
disease as stable.  This, too, was an affirmative finding 
distinguishable from a mere transcription of history.

Evidence can be new and material that is of a character or 
quality that would not render a claim well grounded.  Hodge, 
155 F.3d 1356.  Dr. Perry's indication that there could be 
residuals of Lyme disease that are difficult to identify 
taken together with the two February 1992 diagnoses are 
sufficiently significant evidence of the existence of 
residuals of Lyme disease to warrant reopening the claim for 
review of all of the evidence, new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Once the claim is reopened, it must be determined whether it 
is well grounded.  Winters, 12 Vet. App. 203.  If it is not, 
it must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  If the claim is well ground, VA's duty to assist in 
the development of facts pertinent to a well-grounded claim 
applies, see 38 U.S.C.A. § 5107(a) (West 1991), and the Board 
may proceed to consider the merits of the case only after the 
duty to assist is satisfied.  Winters, 12 Vet. App. 203.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

A claim may also be well grounded, after meeting the first 
requirement, on evidence that a condition was noted in 
service, evidence of continuity since service of 
symptomatology of that condition, and medical evidence of a 
nexus between the current disability and the continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Evidence is presumed true for the limited purpose of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).

The February 1992 VA diagnosis of arthralgias is reasonably 
read as reporting current residuals of Lyme disease.  Its 
language is distinguishable from those examination reports 
that diagnosed history of Lyme disease.  The February 1992 
Fox Army Community Hospital diagnosis of stable Lyme disease 
may be liberally construed as a report of current residuals, 
as the finding makes no sense otherwise.  It is unreasonable 
that something that does not exist would be described as 
stable.  Thus, the appellant has submitted medical evidence 
of current disability due to Lyme disease.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).

As noted above, the RO found the fact of Lyme disease in 
service in April 1990, and it is not at issue now.  The 
positive serology titers in service are evidence of 
incurrence of Lyme disease in service.

The language of the February 1992 VA diagnosis, "now with 
arthralgias" is reasonably interpreted as linking the 
arthralgias with the Lyme disease that produced positive 
titers in the past.  In sum, the evidence of record satisfies 
the requirements of a well-grounded claim, Epps, 126 F.3d at 
1468, and VA has a duty to assist the appellant to develop 
facts in support of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The testimony by Dr. Perry well illustrates that the evidence 
of record leaves a very unclear picture of the specific 
residuals of Lyme disease amendable to service connection.  
As is discussed further in the remand below, further 
development of the evidence is necessary prior to a 
determination of the merits of this claim.


ORDER

A 100 percent schedular disability rating for mycosis 
fungoides from November 1, 1990, to the present is restored, 
subject to regulations governing payment of monetary 
benefits.  

Whereas new and material evidence to reopen a claim for 
service connection for residuals of Lyme disease has been 
presented or secured, the claim is reopened and found well 
grounded, and the claim is granted to that extent.


REMAND

The Board may not at this time consider the merits of the 
claim for pes planus, or even whether the claim is well 
grounded.  The appellant informed the March 1999 VA examiner 
that VA prescribed orthotic inserts for his shoes because of 
pes planus.  The September 1988 service medical record 
regarding pes planus showed a plan for use of orthotic 
inserts, and the March 1993 TDRL examination and summary 
diagnosed pes planus and over pronation requiring orthotic 
inserts.  VA has constructive notice of any VA records of 
treatment or prescription for pes planus.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Whereas the Board's August 1997 
remand only ordered the RO to obtain VA records of treatment 
for mycosis fungoides, the Board cannot consider itself 
informed regarding whether there are extant VA medical 
records of treatment for pes planus.  The RO should inquire 
into the matter.

The record also puts VA on notice that other evidence may 
exist that supports the claim for pes planus.  The 
appellant's VA hearing testimony in 1992 referenced a 
physician who purportedly identified a bone fracture, of 
which there is no record currently.  The March 1993 TDRL 
diagnosis, "pes planus and over-pronation requiring orthotic 
inserts" suggests ongoing treatment with such inserts.  Such 
notice of possible evidence triggers VA's duty under 
38 U.S.C.A. § 5103(a) to inform the appellant that his 
application is incomplete and to submit any evidence of 
treatment of pes planus.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Incidentally, in response to the August 1997 remand, the RO 
readjudicated the claim for pes planus as subject to a prior 
final disallowance necessitating new and material evidence to 
reopen the claim.  The remand instructed readjudication under 
that standard for Lyme disease only.  The claim for pes 
planus is on appeal from the initial disallowance of April 
1992, with the NOD in May 1992, a supplemental SOC in June 
1992, and a certified transcript of a July 1992 hearing 
serving as the substantive appeal.  Cf. Tomlin v. Brown, 5 
Vet. App. 355 (1993) (timely reduction to writing in a 
certified hearing transcript of oral disagreement with a 
rating decision is NOD initiating appeal from that rating 
decision).  On readjudication, the RO should apply the 
correct legal standard.

The Board has reopened and found well grounded the claim for 
service connection for residuals of Lyme disease.  The record 
presents a case of complex orthopedic and neurologic 
symptomatology attributable to cervical and lumbar spine 
pathology and knee pathology, further complicated by a 
lymphoma-type disease, mycosis fungoides, which one of the 
appellant's doctors said produces symptoms like the residuals 
that can result from Lyme disease.  In this context, the 
Board feels that the appellant should have a thorough 
examination by a practitioner qualified to review the record 
and diagnose or rule out residuals of Lyme disease.

In March 1993, the RO denied a claim of entitlement to 
service connection for tuberculosis (TB).  An undated letter 
notifying the appellant of the decision is of record.  In 
June 1993, the appellant submitted a statement on a VA form 
9, stating he wished to appeal personally before a VA hearing 
officer.  He discussed several claims, including TB.  This 
document was in writing, submitted to the RO, stated an 
intent to appeal presumably the several conditions discussed, 
and was received within the allotted time for notices of 
disagreement.  38 C.F.R. §§ 20.201, 20.302(a) (1999).  A 
notice of disagreement initiates an appeal that is under the 
Board's jurisdiction.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO should provide the appellant with a SOC 
addressing this issue and otherwise afford due process. See 
38 C.F.R. §§ 3.103, 20.26 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to report where 
and when he has received treatment, 
orthotic appliances, or prescriptions for 
orthotic appliances for pes planus from 
VA and obtain any records of treatment of 
pes planus that the appellant identifies 
or, if he does not respond, request such 
records from all VA facilities at which 
it is known he has been treated.  
Associate any information obtained with 
the claims folder.

2.  Inform the appellant that his 
application for service connection for 
pes planus is incomplete, and that he 
should submit any treatment records or 
prescription for orthotics for pes planus 
from any military medical facility or 
private practitioner subsequent to his 
last term of active duty and also submit 
medical records from the Huntsville, 
Alabama, physician who he testified in 
July 1992 told him he had broken a fifth  
metatarsal.  Associate any information 
obtained with the claims folder.

3.  Schedule the appellant for a VA 
examination to diagnose or rule out 
residuals of Lyme disease.  The 
examiner's review of the claims folder is 
imperative in this case.  The examiner 
should note the Army serology titers of 
February, March, and May 1989; the 
February 1992 VA serology titer; the 
February 1992 VA examination diagnosis of 
positive Lyme titers in the past, 
treated, now with arthralgias; the 
February 1992 Fox Army Community Hospital 
diagnosis of Lyme disease, stable; the 
history of cervical spine pathology with 
neurological involvement, status post 
multiple cervical surgeries; history of 
lumbar spine pathology with neurological 
involvement; the January 1993 Walter Reed 
Army Medical Center report of probable 
bursitis of the right shoulder; the April 
1999 VA examination history of left 
shoulder rotator cuff surgery in 1998; 
the service connection for arthritis of 
the knees and for mycosis fungoides; and 
the June 1991 statement of Dr. Perry that 
residuals of Lyme disease are much like 
symptoms of mycosis fungoides.  In light 
of the examiner's review of the 
appellant's pertinent medical history, 
the examiner should opine whether it is 
more likely that not, as likely as not, 
or less likely than not that some or any 
of the appellant's complaints are 
residuals of Lyme disease.  If the 
examiner finds residuals of Lyme disease, 
they should be identified with sufficient 
specificity to permit rating action 
regarding them.  Associate any 
information obtained with the claims 
folder.

3.  Readjudicate the claims for service 
connection for pes planus and for 
residuals of Lyme disease on a de novo 
basis.  If either claim remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case and afford them an 
appropriate amount of time to respond.

4.  Provide the veteran and his 
representative a statement of the case on 
the issue of entitlement to service 
connection for tuberculosis.  Notify them 
of the time within which an appeal must 
be filed in order to perfect an appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

